*851—■ Motion by respondent to dismiss appeal granted, without costs, unless appellant perfects appeal, files note of issue and files and serves record and brief on or before February 10, 1960, and is ready for argument at the March 1960 Term of this court, in which event the motion is denied. Cross motion by appellant to prosecute appeal as a poor person granted and Boris Schneeberg, Esq., of Binghamton, New York, is assigned as attorney to prosecute such an appeal. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.